                             Case 5:20-cv-00277-G Document 48 Filed 04/02/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                                   WESTERN DISTRICT OF OKLAHOMA
        SOUTH WIND WOMEN’S CENTER LLC, d/b/a
        TRUST WOMEN OKLAHOMA CITY, et al.

                              Plaintiff(s)

vs.                                                                                 Case Number: 5:20-cv-00277-G
        J. KEVIN STITT in his official capacity
        as Governor of Oklahoma, et al.
                            Defendant(s)

                                               CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1.,which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                             Comprehensive Health of Planned Parenthood Great Plains, Inc.
                                                                  [name of party]

who is a (check one)               ✔   PLAINTIFF                 DEFENDANT           in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)                YES          ✔   NO

2.         Does party have any parent corporations?
                     (Check one)                YES          ✔   NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)                YES          ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                           1
                             Case 5:20-cv-00277-G Document 48 Filed 04/02/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)             YES     ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)             YES     ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 2                  day of April         , 20 20 .

                                                               /s/ J. Blake Patton
                                                               Signature
                                                               J. Blake Patton                      Oklahoma Bar No. 30673
                                                               Printed Name                              Bar Number
                                                               WALDING & PATTON PLLC
                                                               Firm Name
                                                               518 Colcord Drive, Suite 100
                                                               Address
                                                               Oklahoma City                        OK       73102
                                                               City                                 State    ZIP
                                                               (405) 605-4440
                                                               Phone                          Fax
                                                               bpatton@waldingpatton.com
                                                               Email Address




 Corporate Disclosure Statement                                   2
                            Case 5:20-cv-00277-G Document 48 Filed 04/02/20 Page 3 of 3


                                                  CERTIFICATE OF SERVICE

I hereby certify that on April 2, 2020               (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
Mithun S Mansinghani
Zachary P West
Bryan G Cleveland




I hereby certify that on         April 2, 2020                (Date), I served the same document by
        U.S. Postal Service                      In Person Delivery
        Courier Service                      ✔   E-Mail
on the following, who are not registered participants of the ECF system:
                                 Counsel for Defendants consented to service via email to the following individuals:

                         Mithun Mansinghani <mithun.mansinghani@oag.ok.gov>
Name(s) and Address(es): Zach West <zach.west@oag.ok.gov>
                         Bryan Cleveland <bryan.cleveland@oag.ok.gov>
                         Andy Ferguson <andy.ferguson@oag.ok.gov>



                                                                   /s/ J. Blake Patton
                                                                   Signature




Corporate Disclosure Statement                                        3
